 STACKPOLE CORP.Stackpole Corporation and International Union ofElectrical, Radio and Machine Workers, LocalS02, AFL-CIO-CLC. Case 6-CA-1610519 July 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISOn 27 March 1984 Administrative Law JudgeJames L. Rose issued the attached decision. TheCharging Party filed exceptions and a supportingbrief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings, andconclusions and to adopt the recommended Order.ORDERThe recommended Order of the administrativelaw judge is adopted and the complaint is dis-missed.DECISIONSTATEMENT OF THE CASEJAMES L. ROSE, Administrative Law Judge. Thismatter was tried before me on December 19, 20, and 21,1983, at Ridgeway, Pennsylvania, on the General Coun-sel's complaint' alleging generally that the Respondentviolated Section 8(a)(1), (3), and (5) and Section 8(d) ofthe National Labor Relations Act, by subcontracting cer-tain work during the term of a collective-bargainingagreement with the Charging Party.The General Counsel's theory of a violation in thismatter rested solely on the Board's decision in MilwaukeeSpring Division of Illinois Coil Spring Co., 265 NLRB 206(1982) (Milwaukee Spring 1).Following the close of the hearing, the Respondentfiled a motion to dismiss on grounds that the Board over-ruled Milwaukee Spring I and held that the type of viola-' On a charge filed January 25, 1983, and amended on May 27, 1983, acomplaint ilaued on May 27, 1983.tion alleged in this complaint was not an unfair laborpractice. Milwaukee Spring Division, 268 NLRB 601(1984) (Milwaukee Spring 11).Although the General Counsel initially filed a motionin opposition to the Respondent's motion to dismiss, onMarch 12, 1984, the General Counsel withdrew this op-position and filed his own motion to dismiss based on theBoard's decision in Milwaukee Spring II.On March 14, 1984, the Charging Party (by counsel)filed an opposition to the General Counsel's motion todismiss the complaint contending that Milwaukee SpringII was incorrectly decided; and in any event, the newpolicy should not be applied retroactively because theBoard did not say it should. Therefore, inasmuch as thefacts in this case occurred prior to the Board's decisionin Milwaukee Spring II, and at a time when the Respond-ent's acts would have been in violation of the Act, thecase ought not be dismissed.The Union's objection to the motions to dismiss by theGeneral Counsel and the Respondent must be overruled.First, all parties agree that the facts in this matter estab-lish an unfair labor practice only to the extent such wasfound in Milwaukee Spring I and with the overruling ofMilwaukee Spring 1, the legal predicate for finding of anunfair labor practice no longer exists. I am, of course,bound by the Board's decision in Milwaukee Spring II.Further, it is the Board's policy to apply retroactivelyany changes in the substantive law to all cases pendingbefore it, even though the Board's decision in overrulinga prior case may be silent on this point.2Accordingly, I conclude that the motions to dismissfiled by the Respondent and the General Counsel oughtto be sustained, and the Charging Party's oppositionthereto overruled.On these findings of fact and conclusions of law andon the entire record I issue the following recommendedsORDERThe complaint is dismissed in its entirety.2 See, e.g., Serendippity-Un-Ltd. A Tigerrr, Inc., 263 NLRB 768 (1982),where the administrative law judge found unlawful the discharge of a su-pervisor based on precedent overruled after his decision in Parker-RobbChevrolet, 262 NLRB 402 (1982). The Board applied Parker-Robb to thecase before it and reversed the judge on this point.s If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.271 NLRB No. 56329